William H. Rehnquist: The case is submitted. We'll hear argument next to Number 94 Original, the State of South Carolina versus James A. Baker III. Mr. Linton, you may proceed whenever you're ready.
John P. Linton: Mr. Chief Justice, may it please the Court. South Carolina invoked the original jurisdiction of this Court, protect the sovereign right to borrow money. South Carolina seeks the issue in its general obligation bonds which pledge the full faith credit taxing power of the State without intrusion by the National Government because future state revenues pledge to retire the debt represented by the bond, power to borrow here is inextricably linked with the obligation to tax and retire that debt. Twenty-two States have joined South Carolina as amicus in the National Government's Association is sought to intervene as a plaintiff. Congress by TEFRA §310(b) asserts the right to tax the general obligation in the State of South Carolina. Thus, Congress claims the right to tax the state revenue. It claims the right to interfere with the State of South Carolina to borrow. Congress has assert to right in an impermissible area in an impermissible manner. Sanction in the registration requirement interfere with the State right to borrow and it operates as a tax upon the tax revenues. I'd like to point out a few findings of the Master which I believe a critical to the correct disposition. The Master found that the loss of the tax exemption threat is a penalty of such severity that the States have no choice. The Master pointed out that prior to TEFRA every State issued its bonds (Inaudible) and it sets the statute has been passed, no State has issued its bonds and (Inaudible) They have also rendered the right to issue their instruments because of the sanction that's been imposed.
William H. Rehnquist: Yes, but Mr. Linton, the Master also found that there was very little economic loss to the States as a result of that choice, didn't he?
John P. Linton: The Master did find it, Your Honor. He -- and I'll turn to one other finding of the Master that I think is adverse to us that is advantageous to the Court. The Master said that the interest of the States in borrow bonds goes to the forum and not to the (Inaudible) We accept to that finding. It's incorrect. The issue on the registration requirement and the manner in which the States issue its bonds is the right of the States to determine what -- what conditions in their bond instruments the State feels would appeal to the market place. It's the same interest (Inaudible) by this Court in Bland versus (Inaudible) in dealing with the savings bond to the United States. This Court held that if the States would interfere with the (Inaudible) in that instance, it would threaten the right of the United States in its ability to borrow money. That's the same right that we're asserting here.
William H. Rehnquist: But is it -- is it a purely dignitary kind of interest?
John P. Linton: No.
William H. Rehnquist: Yeah, that is the -- you can (Inaudible) that there's no economic harm to the State of South Carolina that results from this -- the TEFRA §310?
John P. Linton: Absolutely not, Your Honor.
William H. Rehnquist: What -- what then is the economic?
John P. Linton: Well, first of all, the Master found that in certain circumstances, it would be economic harm. The Master found that 76% of the bond is issued in this country or under 10 million dollars, and that registration requirement would cost extra expense to the State. We don't measure the issue here, Your Honor, though by the cost in the registration to sanction. We saw the original jurisdiction here because the sanction threatens the right of the States in an impermissible way and in an impermissible area.
William H. Rehnquist: You know, a long time ago, Chief Justice Marshall and I think it was the McCulloch against Maryland said, “The power to tax is the power to destroy.” And Justice Holmes came along a 100 years later and said, “The power to tax is not the power to destroy,” while this Court sets, and it seems to me, you're making an argument that probably would have appeal the great deal to Chief Justice Marshall but perhaps hasn't weathered too well in later opinions of the Court.
John P. Linton: Your Honor, we think it has weathered well. If I may point out, one other finding of the special Master, he noted the significance in the State constitutions when it comes to the issuance of state bonds pledging general obligations and the Master said, “The power of taxation in spending associated with that right to raise funds for a debt issuance or essential to the exercise of sovereignty.” Now, Your Honor, I'll turn to the New York decision if -- because I recognized that in New York and both Massachusetts, you have -- you have discarded the (Inaudible) of the right to powers -- excuse me, the power to tax is a power to destroy. But what Justice Frankfurter recognized in New York was that if you have a commercial enterprise that you made tax of state there and we're not just going to have a label, but he also said this, “There is an irreducible core of federalism and their certain attributes of States that partake of special relationships.” He said, “Only a State can own a state house.” Only a State can raise funds by pledge of taxation and that's what we have here is the authority of Congress to claim that it could tax us as a sanction. Congress says, “It has the right to tax the general tax revenues --
Sandra Day O'Connor: Mr. Linton, do we look at this as tax or as a regulation? There seems to be some disagreement on that besides the point.
John P. Linton: Yes, Your Honor. We -- we believe the proper inquiry is the question of whether the Congress can assert as a sanction, the right to tax the States. That is an impermissible assertion by Congress and that the jurisdictional arguments, the solicitor --
Sandra Day O'Connor: Is that because it -- it's sort of a threat based on an unconstitutional sanction in your view that the -- the Government can't regulate the nature of their bond issue by threatening the imposition of an unconstitutional sanction?
John P. Linton: It has a -- that is the core of it, Your Honor, and the other aspect of it is the heart of the right of that States recognized in this immunity from taxation by the National Government as to debt which is backed up by its general obligation taxing power is to tailor that instrument in a manner in which the state fields is most appropriate to market.
Sandra Day O'Connor: Well, what if we accept all of the Master's findings of fact which is the Chief Justice suggest indicate basically that in this particular instance, it's not a terrible burden economically on the States. Now, what if we accept that? You want us to rely primarily on the old Pollock case and inter-governmental tax immunity, is that right?
John P. Linton: We ask you to rely on the Pollock case to the extent that it is still the law of this Court, but we also point to the Massachusetts case in which what the Court said is we're not going to get caught up in the question of whether immunity applies to a user fee. But the Court there recognized that there is certain interest of the States not to be regulated by the National Government when it comes to the taxing power. I think the --
Sandra Day O'Connor: But the bottom, what does it rest on textually in the constitution do you think?
John P. Linton: The tax immunity doctrine, Your Honor? The tax immunity doctrine is bottomed on not only the Tenth Amendment but the nature of the compact that there was an agreement whereby the National Government and the States were to maintain sovereignty.
Sandra Day O'Connor: Can States today tax the interest income on Federal Government issuance's of securities?
John P. Linton: Your Honor, according to -- No, the answer is no, and under the Rockford case, I think the issue -- that was decided by this Court last June, so long as the interest on those bonds is a pledge of the United States, we would not be able to tax revenues.
Sandra Day O'Connor: Will you take the position that this, all the state municipal bonds pledge the credit of the States or the municipalities?
John P. Linton: The issue that we have -- we invoked jurisdiction on is a general obligation bond which pledges the full faith credit and taxing power of State of South Carolina.
William H. Rehnquist: Mr. Linton, are you saying that any federal regulation of the States have authority to raise money by issuing bonds is -- is unconstitutional?
John P. Linton: A regulation that interferes with the right a State to borrow.
William H. Rehnquist: But -- and you're saying, interfering with the right of the State to borrow, even though only tiny economic consequences may -- may flow.
John P. Linton: Of course, the issue is not economic consequences. The issue as far as the registration goes is the invasion of the right of a State to determine the terms of the debt instrument. And that's -- this Court recognized in Bland versus Free is applied to the United States was incidental to the right to borrow and not to be interfered with by the States.
William H. Rehnquist: Yeah, but of course the United States and the States do not operate on a totally two-way street in our system.
John P. Linton: Your Honor, we recognize that, but what this Court said in New York was there is irreducible core of federalism. And there, Justice Frankfurter was particularly concerned with the rights of the States when you're dealing with taxation. Justice Frankfurter went on to say that there are unique characteristics of the States and even a non-discriminatory tax would -- would violated the States' rights if it happens to tax States as States, that's the sanction sought to be imposed here.
Antonin Scalia: But it doesn't tax the States. I mean formally, the tax is not laid upon the States. If -- if we had a statute that says, any -- any issuer of debt security shall pay a tax of X dollars, then we would have a tax on the State. This is a tax upon the receipt of income by an individual. So, its one step remove from a formal tax on the State and therefore, it seems to me, the only way you can get at it is to say, “Well, it's not formally a tax on the State but its effect is such that, and then you get into discussions about indeed how severe is the effect and it's acknowledged that its pretty negligible.
John P. Linton: Your Honor, you're correct in one sense that you say that it's the tax on the bond procedure is the owner. But from a standpoint the way this Court deals with that, you have held that it is a tax on the State and it is a tax -- it is an interference with the right of the State to borrow. That's not just going back to Pollock, last June when this Court decided the Rockford Life case, the test that you used for a debt instrument, it was guaranteed by the United States was as far as interest payments, you said that it would be on the United States. In that case, you did not resolve the issue adverse to the United States because it was not -- it was not the issue, it was only a --
Antonin Scalia: What about a sales tax, the burden of which is born by the purchaser? Would say that an individual who is purchasing something with the income that he has received from a state bond cannot be charged that sales tax because after all, the only purpose of getting the money from the state bond is to spend it, and if you tax that spending, you traced it back to the money coming from the State, you're burdening the State, would you say that?
John P. Linton: No, sir and the courts rejected that argument. The Court has accepted the proposition that when you interfere with the right of the State to borrow, you interfere impermissibly with the State.
Antonin Scalia: Well, why doesn't that interfere with the right to borrow? That's what I'm saying. That interferes with the right to borrow.
John P. Linton: Because --
Antonin Scalia: The only reason -- the only reason you loan a stake money is to get the interest, the only reason you want the interest is to spend it and you're interfering with my right to spend it.
John P. Linton: The Court makes the distinction between the attenuated effect on the sales tax example on the tax of employees versus the States' obligation to tax in the future, the States -- that affects on the bond aspect when you're dealing with general obligations is the obligation the State to tax is citizens to retire that debt, it interferes with --
John Paul Stevens: May I --
John P. Linton: -- states to borrow.
John Paul Stevens: May I ask, then supposing in the Congress (Inaudible) statute that said, all bonds and issues of over two or three million dollars must be registered. Would have been -- that would impose the same burden on the State that you have here only on the different way.
John P. Linton: It would be unconstitutional because it conveyed the rights of --
John Paul Stevens: Insofar as it was enforced against the State of the --
John P. Linton: Yes, sir. It would be unconstitutional because it invades the right of the State to determine the full of its instrument and tailor it to the marketplace. But in this case, of course, it's unconstitutional as well because of the sanction that it seeks to impose that robs the States of any meaningful alternative. That's what the Master found the United States is not accepted to it --
Sandra Day O'Connor: Well, Mr. Linton, what if Congress said in your commerce power that no one who buys one of these bonds may transfer it without registration, and the practical effect of that is to also make the States have to register their bonds.
John P. Linton: Your Honor, the Congress was not exercising its commerce power --
Sandra Day O'Connor: Well, I'm saying, “what if", can Congress do that?
John P. Linton: We -- we think that a different test applies under the taxing power. If Congress did that under the commerce power, if it had the effect of regulating the States where there was no meaningful choice, I think we would be back to the issues as addressed in the dissent in New York by Justice Douglas. These tax regulations have a tremendous regulatory effect and they would rob the States of the ability to govern their own citizens.
Sandra Day O'Connor: Well, I understood even -- even your interveners, National Governors' Association thought congress could do what I suggested, but you take issue with them.
John P. Linton: I -- I think you introduced that if they -- it was so coercive that they had absolutely no choice.
Sandra Day O'Connor: Well, I said the practical effect of it is going to be that States are going to have to register their bond.
John P. Linton: But they could -- Congress could do perhaps under the commerce clause without invading the sovereignty of the States because then the States would have chosen to go into an area, it is regulated under the constitution, the interstate commerce is regulated exclusively by Congress. Under the taxing clause, that's not true because we go back to the Hamilton's words that we -- the taxing power was not coextensive with the commerce power. I think the Solicitor General has acknowledged that this Court has not passed upon that in page 25 in his brief.Thank you.
William H. Rehnquist: Thank you, Mr. Linton. We'll hear now from you Mr. Kaden.
Lewis B. Kaden: Mr. Chief Justice, may it please the Court. The National Governors' Association does not think it necessary to reach the tax immunity issue which Mr. Linton argued. But rather, we submit that the question squarely presented in this case is whether Congress can enlist the State legislatures to its service in order to achieve a national goal. That principle, the principle that -- that this -- that Congress may not so enlist the State legislature has survived through all the twists and turns of federalism jurisdiction -- jurist prudence in this Court and has been most recently reaffirmed in the case of FERC versus Mississippi. The principle is a simple one. Whatever else Congress may do pursuant to the delegated powers, it may not reach out into the circle of authority reserved to the States and conscript the State legislative machinery and put it to use to advance a national goal.
William H. Rehnquist: You will come (Inaudible) this conscription has been affected.
Lewis B. Kaden: Yes, indeed. When Congress in this case said to the States, “You must register your bonds by December 31, 1982.” The consequence of that was that each State had to adjust the agenda of its legislative and regulatory bodies in order to accommodate its laws to this new requirement and the record shows, for example, that in Kansas, 47 statutes had to be amended. In Illinois, the question of adjustment of their statutes to the registration requirement had to be put on special agenda of the legislature, and then the legislature had to come back to make a further adjustment. And in New Jersey --
Antonin Scalia: On the -- on the threat of the people who -- who are having the bonds, not having the tax deduction.
Lewis B. Kaden: Yes, but as the --
Antonin Scalia: What about the 55-mile speed limit?
Lewis B. Kaden: This -- this was no condition that gave the States an option as this Court found in the South Dakota case to comply or not. This statute indicates from the legislative history through the stipulation of the parties through the Master's report that this was a requirement that the States register their bonds.
Antonin Scalia: Well, the States could -- could fully not register the bonds. The only consequences would be tax consequences to the owners of the bonds. Just as the States could have declined to adopt the 55-mile speed limit, and the only consequence would have been their loss of highway funds.
Lewis B. Kaden: I think the difference in the measure of coercion is significant here. In South Dakota --
Antonin Scalia: I'm talking about the degree of coercion, that's --
Lewis B. Kaden: That's right.
Antonin Scalia: -- that's --
Lewis B. Kaden: That rights, and -- and that coercion is reflected as I indicate and the fact that the legislative history indicates, no intent to raise money and no effect of raising revenue. The combination of those two as this Court said in -- in (Inaudible), means it's not a tax. Further, and pursuant to that congressional finding, the party stipulated before the trial that this was a requirement and the Master so found and the Solicitor General agrees that that's the better way to -- to view it. Now, in viewing it as a requirement --
John Paul Stevens: May I just interrupt for a second?
Lewis B. Kaden: Yes, sir.
John Paul Stevens: A degree of coercion within the amount of money loss in highway funds exceed in monetary value, the economic lost -- cost of registration?
Lewis B. Kaden: No, I think far from it, the penalty in the South Dakota case, if I remember correctly, was 5% of available highway funds. Here, the increase in cost if the States fail to register and issue taxable bonds --
John Paul Stevens: No, if you do register --
Lewis B. Kaden: -- would be 28 to 32% of their total borrowing cost, billions of dollars a year.
John Paul Stevens: But if the -- I thought that if Master found the economic cost of compliance (Inaudible)
Lewis B. Kaden: Exactly. The economic cost of compliance was trivial. But the economic effect of the sanction was enormous and the coercive effect comes from that. But in addition to the coercive effect, you have the congressional finding and the stipulation.
Antonin Scalia: You can coerce them but not effectively, that's the principle.
Lewis B. Kaden: Here, the effect was complete.
Antonin Scalia: (Inaudible) strange constitutional principle, is it? It's okay --
Lewis B. Kaden: No.
Antonin Scalia: -- to apply the coercion but not enough to be effective.
Lewis B. Kaden: I don't think so. Here, the coercion was completely effective. No State has issued registered bond -- non-registered bonds since the effective date of the statute. And if you --
Sandra Day O'Connor: But Mr. Kaden, every time Congress gets under the act with one of its programs that wants the States to help them out with, you have the same kind of a problem. The States have to crank up their machinery and do something about it.
Lewis B. Kaden: You don't have the compulsion to pass laws. In circumstances where the State has attached the condition to standing -- spending power as this Court has found, you have a realistic option not to participate. Here, if you accept the stipulation that this was a requirement, you also have the compulsion to pass laws and it is the nature of that intrusion, not its weight, not the economic effects but the nature of the requirement that that legislature in Illinois convened itself, adjust its agenda and pass these laws that gives rise to the constitutional infirmity. That is a very different question than using the constitution as a shield from a generally applicable regulation such as it was that issue in Garcia. There is all the world of difference between telling the State that it must pay a minimum wage to its employees, the same as general motors must do it, and telling the State that it must get its legislature in session and create its own labor standards board modeled after the federal design to perform that regulatory function that Congress prescribed.
William H. Rehnquist: But what about EEOC and it's -- it differs for 90 days to state Equal Employment Commission Proceedings if the State creates one that it certainly provides a strong incentive for a State to create wanted by legislation.
Lewis B. Kaden: I think that provides an option and what is otherwise a generally applicable regulation. What EEOC did was said to the States that they must apply the same anti-discrimination provisions with respect to the elderly that a private individual did. Quite different that saying to the States --
William H. Rehnquist: But they also -- Congress also said in the EEOC that if a State creates its own board, the Federal Commission will defer proceedings for 90 days.
Lewis B. Kaden: Exactly, which is analogous to the saying in the Hodel case that if the State chooses to set up a regulatory machinery for service mining, it can play that role, otherwise, it will be preempted and fall under the federal regulatory machinery. Again, I would suggest quite different from the command to the State to use its resources in service of the -- of federal goal. This maybe a small kind of intrusion, but in nature, it goes to the heart of what troubles the States about the protection that forwarded their federalism. The Congress may from time to time narrow the circle of authority reserved to the States, but it is quite another matter as Justice Blackmun recognized in the -- in the beginning of his opinion in FERC versus Mississippi to reach into the remaining circle and enlist the state apparatus in the service of the federal cost. That goes to the heart of the power of choice of the ability to set a political agenda that is so crucial to state autonomy. We know that state autonomy won't be eliminated in one large swoop. The Court has not had to confront the case where Congress tells the state legislature to have only 50 members or meet every December or choose its -- the members of its Supreme Court according to federal design. But what the congress does with increasing frequency is achieve its regulatory goals by reaching over and having the State do it. That was the issue, for example, in EPA versus Brown where the Federal Government set environmental standards, but until they retreated and the case was mooted in 1977, the device of enforcing those regulatory objectives was through the States. And that's what caused the lower -- the Circuit Courts to consider that to find an invasion of the Tenth Amendment autonomy interest. And similarly in FERC, ultimately the Court narrowly divided on whether the intrusion was too much, but there, it wasn't the legislative apparatus that was being commandeered. It was a quasi-adjudicative body, just being ask to consider the federal standards, giving the option of getting out of the field of regulating those utility rates entirely. And here, many people have had the reaction, well, why are the governors and the mayors and the counties and the state legislatures bringing this particular case before this Court occupying this Master for two or three years, when it seems so inconsequential, but the fact is, as I indicated, never is the Court's sanction a compulsion to the State to pass laws. And yet in this case, it is precisely what the legislatures as this record unequivocally shows of Kansas --
Sandra Day O'Connor: Well --
Lewis B. Kaden: --jurisdiction.
Sandra Day O'Connor: -- Mr. Fried argues that the State has the choice of coercive issuing bearer bonds and letting people pay the tax.
Lewis B. Kaden: Well, he doesn't really argue that with any conviction. In fact at page 39 of his brief, he concedes that looking at this as a registration requirement is really the better way to -- to do it. He will take advantage of the -- of the conditional approach if need be and he goes on to argue the tax immunity issue because if it is conditional, then you'll have to consider the sanction. But when you look at what Congress did and what Congress said, there was no option being conveyed, the option was simply the technique, they meant to require registration, the party so stipulated and the Master so found was on page 2 and then the first sentence of his conclusion. It's the right way to look at it and it leaves --
Sandra Day O'Connor: Well, could Congress --
Lewis B. Kaden: -- the community issue.
Sandra Day O'Connor: -- could Congress have achieved the same goal exactly by some other means --
Lewis B. Kaden: Yes, indeed.
Sandra Day O'Connor: -- that you would accept?
Lewis B. Kaden: Yes, indeed. Congress if it had in mind curving tax evasion by creating a record of ownership of municipal bonds could ever require that those bonds be sold or bought through brokers. Brokers file information returns, they know the amounts of those trades and that kind of regulation would not have implicated the States at all. The States would have had nothing to do with it. They could have told the holders of those bonds in the secondary market that when you seek to buy or sell those bonds, go to a broker and the broker will file an information return with the Federal Government and indeed, that would have been a more effective. We're not arguing that the method adopted was ineffective, but that would've been more effective than the device of requiring registration because, in fact as you know, transfer agents don't file those information returns. You can negotiate a registered bond transferring beneficial ownership without going through a transfer agent, and so the registration system doesn't really worked very well to curve tax compliance, but that's not the just of our argument. Given that alternative means of protecting the tax compliance interest which certainly the governors and the mayor share with the National Government to do it in a way that commandeer the legislative apparatus of the States was unnecessary and contrary to something that is very deeply held in the structure of federalism established under the constitution. Chief Justice --
Antonin Scalia: Excuse me, you -- you think the 55-mile speed limit requirement would have been bad if the sanction for the States failure to observe it had been high enough --
Lewis B. Kaden: If --
Antonin Scalia: -- all highway funds eliminated, that -- that would have done it.
Lewis B. Kaden: No, it would have depended on a finding by a fact finder of whether it was coercive, that's the test that court established in Stewart and reaffirmed in -- in South Dakota. Chief Justice Marshall said long ago in the McCulloch case, that not only must the end of what Congress does be legitimate, but the means must be appropriate and consistent with the spirit of the constitution, and what has happened here in this relatively insignificant little matter of registering municipal bonds is that Congress has adopted a technique that amounts for the first time to commending the state legislature to adjust its agenda to suit the federal regulatory purpose. That gives rise to the constitutional infirmity that we assert. Thank you.
William H. Rehnquist: Thank you, Mr. Kaden. We'll hear now from you General Fried.
Charles Fried: Thank you, Mr. Chief Justice, and may it please the Court. The plaintiffs in the amici the States, National Governors' Association raise with considerable heat and I believe considerable sincerity important constitutional principles of federalism. I must confess to a certain puzzlement about how to respond to those concerns in this case, and I would like that the outset to suggest a kind of jurisprudential framework for considering those concerns. (Inaudible) as my touchstone the words of Justice Frankfurter in his -- in his separate opinion in Graves against New York. There, Justice Frankfurter said, "Since two Governments have authority within the same territory, neither through its power to tax can be allowed to cripple the operation of the other." The arguments on which McCulloch v. Maryland rested have their roots in actuality, but they have been distorted by sterile refinements unrelated to affairs. These doctrines have until recently been moving in the realm of what Lincoln called pernicious obstructions, the web of unreality span for Marshall's famous victim was brushed away by one stroke of Mr. Justice Holmes (Inaudible), the power to tax is not the power to destroy while this Court sits.
Sandra Day O'Connor: Mr. Fried, do you think that's objecting all interest income from municipal bonds, the federal income tax could be said to interfere with essential state or local functions?
Charles Fried: That is a very serious question. It's a very serious question which this Court although it has in the Gerhardt case and in the Graves case itself, removed the theoretical underpinning of the Pollock doctrine by overruling collector against them, its very striking that in case after case, this Court has declined to draw the general conclusion which you refer to.
Sandra Day O'Connor: Right. So, how do you answer me?
Charles Fried: Well, if I may answer you at a little bit of length, Congress has declined to press that issue. This Court has declined to press that issue and that is because what is it state there is a matter of great sensitivity to the States, and I would think that Justice -- this Court has been circumspect in that regard. And Justice -- Congress has been circumspect in that regard and I think they have been circumspect in this very legislation. So, if you would permit me, I would like to be circumspect in that regard and not pronounce or even venture a position of the Government on something which everybody has sought to back away from and to avoid to turning --
Sandra Day O'Connor: So you're not going to --
Charles Fried: -- in from the confrontation.
Sandra Day O'Connor: -- answer my question of whether there is any constitutional limit to the removal of the freedom from federal income tax of these bonds.
Charles Fried: I suspect there very well maybe a constitutional limit.
Sandra Day O'Connor: And what would it rest?
Charles Fried: I think it would rest on the Tenth Amendment, I think it would rest on principles of federalism. It would not rest on the theory of the Pollock case because the theory of the Pollock case was the theory of immunity at the source and that theory has been specifically repudiated by this Court on two occasions. So, we would have to find a new basis and I would think it would be rather imprudent of me, but if you press me, I shall proceed on that imprudent course to try to device extemporaneously what such a theory might be, but there is a great deal --
Sandra Day O'Connor: Well, it's concern because I'm not sure to what extent we have to address in this case, the intergovernmental tax immunity problem.
Charles Fried: I would --
Sandra Day O'Connor: The States are urging that we must address it and it is a concern.
Charles Fried: It is a concern but I believe that a concern of that degree of seriousness should not be addressed and need not to be addressed in the case, but what is at stake is to speak frankly utterly trivial. I think it would be a great mistake to precipitate this Court, the United States Government and the Congress into a confrontation on a matter of the highest constitutional moment with so little is at stake.
Harry A. Blackmun: You're not asking us to overrule what's left of Pollock.
Charles Fried: No because there is no occasion to do so, Justice Blackmun. With great respect to learned counsel from South Carolina and the Governors' Association, I suggest that they seek to move us away from arguments having their roots in actuality and it is they who urge on us instead sterile refinements unrelated to affairs. As I've indicated, the United States will make no argument today which opens the door to a taxing power large enough to cripple the operation of the States nor which invites this Court to relax its vigilance, less the power to tax become the power to destroy. But if we are going to avoid sterile obstructions, we must get somewhat firmer grasp on the actualities, on what really is at stake here for we are dealing in general principles about federalism and not in taboos. We're not even talking about procedural or jurisdictional requirements and these general principles, unlike for instance, the axioms of mathematics which if true are truth of the last decimal place, they just give out at the margins as was recognized in the Fried case, principles of federalism just cannot stand the pressure of extreme emergencies. I would suggest that also at the other end of the spectrum where practical consequences are too slight, they also give out and just become indeterminate. Let's turn for a moment at what really is it stake. Congress had no hidden agenda in this case, no imperial designs on state autonomy. On the contrary, Congress was demonstrating a perhaps over nice delicacy about not using the heaviest weapons in its arsenal. Its concerns were that bearer bonds of all issuers, federal issuers, corporate and municipal issuers have served as a kind of interest bearing large denomination currency for tax evaders and other with sources of wealth do not bear looking into. And they are much more attractive than cashing the mattress or gold bullion in the safe deposit box. And municipals are particularly unattractive -- particularly attractive to those who are up to no good because once you get your cash into the safe harbor, there is no longer any legal obligation to pay tax on the interest or even to report it in some circumstances. Congress might simply here forbidden the transferring or holding of bearer bonds. Instead, they chose what they thought was a less intrusive measure for corporate and municipals with the thought that this way, they would force these holdings out into the open, create a paper record, making them far less attractive for nefarious practices.
Sandra Day O'Connor: Well, Mr. Fried, supposed one thought indeed as I made that there is a constitutional prohibition against the Federal Government taxing income from these municipal bonds, may the Congress just use that forum of imposing a tax as a meanings of regulation and we should close our eyes to the forum chosen?
Charles Fried: I would think in this circumstance if that was your premise, you would still, I think, not have cause for worry because as the Special Master found, and his findings are entirely consistent with the intentions of Congress. The Special Master found that this form of tax in no way, in no way burdened the ability of the States to raise revenues through borrowing and indeed, in no way affected how they borrowed, what form they borrowed except in that holy question begging sense that, of course, they could no longer borrow in bearer form. But as far as their ability to enter the market, the terms on which they entered the market whether long-term or short-term, and what interests or rates, and for what purposes they borrowed, the Special Master found that there is simply had no effect whatsoever. And that being so, I don't see why these --
Sandra Day O'Connor: You don't think the mean selected should be proper?
Charles Fried: Well, I've --
Sandra Day O'Connor: Is there no other way the Government could have accomplished its goal?
Charles Fried: There are other ways certainly, but the -- it's nothing improper about these means. The reason there is nothing improper about these means, even on your premise which you offer on a hypothetical basis because the doctrine of intergovernmental tax immunity, whatever its present status is not some kind of a taboo, it's a principle and if in actuality, the ability of the States to borrow with such a doctrine is intended to protect is in no way affected, then surely that has some bearing on how one considers the matter.
John Paul Stevens: Mr. Fried, if I understand your argument, it would be constitutional for Congress to pass the statute that says, if any State shall issue unregistered bonds, the Governor of the State shall be deemed to have violated the federal criminal statute and shall be sentence to prison for three years if the -- if the -- where the sanction is a plainly unconstitutional sanction, it really doesn't matter because all what we're trying to do is something that's perfectly trivial.
Charles Fried: Well --
John Paul Stevens: If you accept Justice O'Connor's premise, that is. What's the difference between that case and when I pass it?
Charles Fried: I'm taking it back by your hypothetical. I must admit it, it's not one that in our hours of preparation that occurred to us. The reason that I answered Justice O'Connor as I did was that what concerns her is after all an important constitutional principle intergovernmental tax immunity and that principle is a principle and that is why I vouched -- vouched in Justice Frankfurter's words is a practical principle which must be applied in a practical way if nothing is at stake and that is the case here, nothing is at stake. Then, it doesn't seem to me important to enter into the sterile refinement of whether --
John Paul Stevens: Nothing is at stake if they comply.
Charles Fried: Nothing is at stake if they comply.
John Paul Stevens: So, that in my example, you would say, you can threaten them with anything, threatened the Governor with capital punishment.
Charles Fried: Well, there would be a clear Eighth Amendment problem in that -- in that context --
John Paul Stevens: No, I would --
Charles Fried: (Inaudible)
John Paul Stevens: -- very narrowly define class of persons in a very definitely defined aggravating circumstance, it happen very rarely. The Amendment case, I had -- I had --
Charles Fried: When one considers that the financial burden involved here is practically nil, in terms of the transactions clause, even for an a small as a million dollars which in terms of dollar volume is less than 1% of all municipals, although in terms of the number of securities issued, it's a great deal larger that cost of the State, the increase cost of the State, is $165 a year over the life of a 20-year bond. And if you go to larger denomination borrowings, it is cheaper in registered form. When you consider the interest rate differential, I think that has been more or less abandoned as well it might be because interest rate differentials can be only a function of market preference. And if we abstract from the market preference of tax evaders, there is no rational basis for a market preference for bearer bonds. Registered bonds are easier to deal with, they are more secure to deal with and in any event, only about 10% to 12% of municipals are held personally by individuals in any event. There is no rational basis --
William H. Rehnquist: Well, General Fried, if that was the case, why did all those States issue their bonds in bearer form before the §310 was enacted?
Charles Fried: Well, the Master found that that is simply custom and habit. Corporations also issued their bonds in bearer form and being somewhat more -- more flexible long before TEFRA, they have moved virtually, universally to registered form, and the Master found, I think quite reasonably, that this is a change which the municipal market would have gone to of its own in any event except for the slight problem of the very great facility that bearer municipals gave to people were up to no good. Now, turning to the regulatory burden, I find that a puzzling argument, I think back to the FERC case and the FERC case was troublesome because there what happened is Congress was dealing with what in terms of politics and policy were surely a hot potato, how consumer electric rates will be calculated and how they're going to be allocated, a very difficult political question, and Congress sought to involve, if not to enlist, at least sought to involve the state regulatory mechanism there, and that was said to be all right although not everybody on this Court so believe. In this case by contrast, what you have is a purely technical requirement. There is no political or policy hot potato being thrown to the States to somehow deal within their own political boundary. This is -- this is no more of a regulatory burden, then if the Congress had said that all checks issued in the United States including those issued by States must have a certain format and being coded in a particular way. And indeed, Congress long ago required the States to issue W4s, W2s and 1099s in terms of reporting to the IRS when there was a state tax refund. These, as far as regulatory burdens, though they may have had technical difficulties from a policy and a political point of view, was simply trivial and that is why I think we are dealing at a level of triviality which makes it dangerous for this Court, dangerous to allow itself to be drawn into what our really serious questions. The question that trouble you Justice O'Connor are serious questions and I am disturbed that this Court should be precipitated into a confrontation with those difficult questions where frankly nothing is at stake.
William H. Rehnquist: General Fried, does Congress require States as employers to withhold of the federal income tax?
Charles Fried: It does indeed to withhold, to remit and to send W2s and W4s, yes, it does. And presumably, depending on the structure of the State statutes that may or may not require some kind of adjust -- mending, including perhaps even -- even some legislation. But this is not legislation such as we had in FERC, where -- what was involved was the -- the State political machinery coming to grips with a difficult political choice. I think there is less at stake here than even the dignitary interests that troubled the Court in Coyle against Smith. I think there is less at stake here than if Congress dictated the designation of a state flower. There is simply nothing of significance at stake at all and that is why I say that these high constitutional principles simply like electrons which escape detection, the high constitutional principle simply become indeterminant when they are deployed against this problem. If there are no further question, I thank the Court for its attention.
William H. Rehnquist: Thank you, General Fried. Mr. Linton, you have one minute remaining.
John P. Linton: Mr. Chief Justice, the interest asserted by South Carolina is that Congress assumes right to tax a State and rather than being a trivial aspect of this case, that is the -- the foremost issue before the Court. The question imposed by Justice Scalia about the tax on bonds proceeds, according to this Court in Rockford, that's a tax on the United States. In reversed situation, it's a tax on the State here. And in response to Justice Blackmun's question about Pollock, you cannot apply the rule of New York versus United States or Massachusetts versus United States and sustain the action here. In each of those cases, the Court was mindful of the proposition that you cannot tax the power to borrow. That's what this Court also said in 1962 in Free versus Bland when the State had what makes him a trivial interest to assert on the form of the savings bond. In this Court said unanimously in the seventh to zero opinion that that interferes with the ability of the Federal Treasury officials to determine the form of the instrument. They are charged with -- with the responsibility for raising debt and it would interfere with the power of the United States to borrow. That's the exact principles involved in this case. Thank you.
William H. Rehnquist: Thank you, Mr. Linton. The case is submitted.